Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

                   DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                         7/28/16
No. 16-BG-423

IN RE: CHRISTOPHER R. WALSH,
                      Respondent.
Bar Registration No. 425192                       DDN: 48-16

BEFORE:       Glickman, Associate Judge, and Nebeker and Farrell, Senior Judges.

                                      ORDER
                                (FILED - July 28, 2016)

       On consideration of the certified order indefinitely suspending respondent
from the practice of law in the state of Minnesota with the right to seek
reinstatement after six months, this court’s May 18, 2016, order directing
respondent to show cause why the functionally-equivalent reciprocal discipline of
a six-month suspension with a fitness requirement should not be imposed, the
statement of Disciplinary Counsel regarding reciprocal discipline, and it appearing
that respondent failed to respond to this court’s order or file his D.C. Bar R. XI,
§14 (g) affidavit, it is

       ORDERED that Christopher S. Walsh is hereby suspended from the practice
of law in the District of Columbia for a period of six months with reinstatement
conditioned on a showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010),
and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of
identical reciprocal discipline applies to all cases in which the respondent does not
participate). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of suspension will not begin to run until such time as he files an affidavit
that fully complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                      PER CURIAM